Fourth Court of Appeals
                                        San Antonio, Texas
                                                May 27, 2015

                                            No. 04-15-00301-CR

                                           IN RE Israel LARA Jr.

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Jason Pulliam, Justice

       On May 13, 2015, relator filed a petition for writ of mandamus. This court has
determined that we do not have jurisdiction to consider relator’s petition. The petition is
DISMISSED FOR LACK OF JURISDICTION. The court’s opinion will issue at a later date.

           It is so ORDERED on May 27, 2015.




                                                             _________________________________
                                                             Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of May, 2015.



                                                             ___________________________________
                                                             Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 11-1327-CR, styled The State of Texas v. Israel Lara, pending in the 25th
Judicial District Court, Guadalupe County, Texas, the Honorable Dwight E. Peschel presiding.